— Appeal from a judgment of the County Court, Kings County, convicting appellant of robbery in the first degree, burglary in the first degree, and petit larceny, and sentencing him as a third felony offender for a minimum of 30 years and a maximum of 60 years on each of the robbery and burglary counts, the sentences to run concurrently, and suspending sentence on the petit larceny count. Judgment unanimously affirmed. In our opinion the jury was free to find, from all of the proof in the case, that the circumstances involving the appellant in the participation of the crimes charged were established by clear and convincing evidence and excluded to a moral certainty every other inference but that of appellant’s guilt (People V. Foley, 307 N. Y. 490). The trial court committed no error in charging the jury that the rule of recent possession of the fruits of the crime was ascribable to an object which, in an evidentiary way, linked the accused to the offenses specified in the indictment, though the object itself was not mentioned in the indictment (People v. Garkus, 358 111. 106; Byrd v. State, 146 Fla. 686). The trial court’s passing reference to “ his shoes ”, considered in the context of the full charge, did not take from the jury the duty of passing upon the question of fact as to the ownership of the shoes. Present — Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.